Blackburn, Presiding Judge,
concurring fully and specially.
I fully concur with the majority opinion. I write to express my concern as to the practice of various taxing authorities in their dealings with Georgia taxpayers. My concerns were originally raised in Fulton County Bd. of Tax Assessors v. Saks Fifth Ave.5 The practice of turning over blank government stationery and subpoenas to a nongovernment contractor, who selects those to be audited, subject only to the approval of the taxing authority is unsavory, if not an improper delegation of authority. This is especially true given the fact that the contractor has a financial interest which is affected by its choices. The record here reflects that the selection of a four-year rather than a two-year audit was based solely on the fact that the Cobb County Board of Tax Assessors (BTA) has the authority to go back four years. The fact that at least half of the 15 nonrandom selectees for audit had ad valorem tax appeals pending at the time of their selection for audit by BTA raises a strong inference of a relationship between these facts. We note that Mendola, BTA’s contractor, had lost its contract with Fulton County, following Fulton County Bd. of Tax Assessors v. Saks Fifth Ave. in which a sister company of Parisian had prevailed. The denial of facts by the BTA which are in conflict with the record and the past history of audits by Mendola raise questions as to the treatment of Cobb County taxpayers by the BTA. As Henry David Thoreau once said, “Some circumstantial evidence is very strong, as when you find a trout in the milk.”
In light of this case and Fulton County Bd. of Tax Assessors v. Saks Fifth Ave., I would strongly encourage the Attorney General of Georgia to inquire into the legality of auditing practices of county taxing authorities in Georgia for the protection of Georgia taxpayers. The citizens of Cobb County would also be well served by a meaningful review of the practices of the Cobb County Board of Tax Assessors by the Cobb County Commission. Georgia citizens should expect fair treatment by government agencies and oversight of their practices by governing authority, without having to resort to the courts for protection.
*338Decided September 5, 2003
Reconsideration denied September 24, 2003
Webb, Tanner & Powell, Steven A. Pickens, Matthew P Benson, for appellant.
Haynie, Litchfield & Crane, Douglas R. Haynie, H. Scott Gregory, Jr., for appellee.

 Fulton County Bd. of Tax Assessors v. Saks Fifth Ave., 248 Ga. App. 836 (547 SE2d 620) (2001).